UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Index No 1:19-CV-05121
Rahul Manchanda,

Plaintiff, THIRD AMENDED COMPLAINT

 

-against-
Navient Student Loans & Educational
Credit Management Corporation (“ECMC”),

Defendants.

Plaintiff, Rahul Manchanda, for its Complaint against Defendants
Navient Student Loans (“Navient”) and Educational Credit Management

Corporation (“ECMC”) alleges the following:

INTRODUCTION

1. Plaintiff brings this action under the Consumer Financial
Protection Act of 2010 (“CFPA”), 12 U.S.C. §§ 5531, 5536(a),
5564, 5565; the Fair Credit Reporting Act (“FCRA”’), 15 U.S.C.
$$ 1681 et seq., and its implementing regulation, Regulation V,
12 C.F.R. part 1022; the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. §§ 1692 et seq., as well as several New
York State CPLR based claims (fraudulent inducement to
contract, false advertising, breach of contract,
unlawful/deceptive/fraudulent business practices, civil usury,

fraudulent misrepresentation, and defamation/slander/libel)
based on unlawful acts and practices in connection with

Defendants’ servicing and collection of student loans.

Plaintiff seeks to obtain permanent injunctive relief,
restitution, refunds, damages, civil money penalties, and other
relief for Defendants’ violations of Federal consumer financial
laws and corresponding New York State laws governing the
illegal, unlawful, deceptive, dishonest, unfair, fraudulent,

and incompetent business practices of Navient and ECMC.

Navient is currently being sued for substantially the same
allegations contained herein by the Consumer Financial
Protection Bureau (“CFPB”), sued by five states, including
California, Illinois, Pennsylvania, Washington and Mississippi,
who have alleged improper actions on behalf of student loan
borrowers, following action from the CFPB which sued Navient in
January 2017 for “systematically and illegally failing
borrowers at every stage of repayment," including: (a) creating
obstacles to repayment by providing bad information; (b)
processing payments incorrectly; (c)failing to act when
borrowers complained; (d) illegally cheating many struggling
borrowers out of their rights to lower payments, which caused
them to overpay for their student loans; (e) deceiving private
student loan borrowers about requirements to release their

co-signer from the loan; (f) harming the credit of borrowers;
(g) illegally steering borrowers into unnecessarily high
repayment plans; and (h) failing to disclose high collections
costs when deceiving/coercing borrowers into their fraudulent

loan rehabilitation/repayment plans;

Navient and ECMC by behaving in this manner illegally added
approximately $60,000 in “collections fees” to Plaintiff’s
otherwise already high student loans which were substantially
paid off since the late 1990s, of almost 50% of the remaining
principal balance remaining of approximately $98,000, thus
further compounding Plaintiff’s financial woes dooming
Plaintiff to further debt slavery in violation of state and

federal law;

Additionally ECMC (a) lied and misrepresented to Plaintiff that
they were a student loan company not a collections agency, (b)
failed to disclose or inadequately disclosed that collections
fees of such a high amount (60% of remaining loan principal)
would be assessed if at all, (c)lied to Plaintiff that a low
monthly payment for approximately 6 months of approximately
$200 would get him out of default, (d) that any and all
derogatory information would be removed from his credit report,
(e) that his future monthly payments would then be

approximately the same as he was paying to get out of default,

(f) all the while using pushy, coercive, and nearly
extortionate salesman tactics and aggressive stalker-like
behavior to get Plaintiff to finally acquiesce and agree to

work with them;

But in April 2019 Navient demanded that Plaintiff pay a monthly
student loan payment amount that was completely and totally too
high (more than $1600 per month) on an original remaining loan
balance of approximately $98,000, to a first erroneously
declared new balance of approximately $309,000 then reduced due
after they discovered their error to approximately $160,000,
percentage wise violating both state and federal usury laws
according to Plaintiff’s tax returns, thus again forcing

Plaintiff and his family into illegal debt slavery;

Plaintiff had complained to the NY Attorney General, Consumer
Financial Protection Bureau, the US Department of Justice,
Pennsylvania Attorney General, Delaware Attorney General,
Better Business Bureau of Delaware in March 2018 for also
illegally, fraudulently, and unethically trying to transform
Plaintiff’s student loan debt from its original approximately
$98,000 still owed, then tacking on their approximately illegal
$60,000 “collection fee”, and then bizarrely and for no reason
more than doubling it to $309,000, for no reason whatsoever -
these complaints it is believed are what contributed/led to all

of these federal/state/local agencies and multiple States
10.

11.

Attorneys General to sue Navient which is still going on to the

present day;

Neither Navient nor ECMC advised Plaintiff of other methods of
repayment or repackaging, merely pushing him into costly
“forbearance” over and over while continuing to assess
astronomical interest and other charges which made his original
student loan debt nearly double, with his monthly student loan
repayment increasing to 800% after their fraudulently induced

“loan rehabilitation” charade;

Despite assuring Plaintiff that it would help him find the
right repayment option for his circumstance, ECMC and Navient
working together jointly steered Plaintiff already experiencing
financial hardship into costly payment relief instead of
affordable long-term repayment options that were more

beneficial to Plaintiff in light of his financial situation;

Taken together, these practices prevented Plaintiff from
securing some or all of the benefits of other plans that were

intended to ease the burden of his unaffordable student debt;

ECMC and Navient’s servicing failures, however, were not just
limited to enrolling and renewing Plaintiff in affordable

repayment plans - Navient and ECMC also misreported information
12.

13.

14.

15.

to consumer credit reporting agencies by making it appear as if
Plaintiff had continued to default on his student loan and also
that he owed $309,000 when he did not, damaging his credit,
even after Plaintiff had complained to Navient and ECMC about

these errors.

ECMC is a large debt collector that primarily collects or has
collected defaulted federal student loan debt allegedly on
behalf of the U.S. Department of Education and several state-

based loan guaranty agencies;

The U.S. Department of Education and state-based guaranty
agencies have upon information and belief collectively referred
billions in defaulted student loan balances to ECMC for

collection;

Much of ECMC’s work relates to a federal loan rehabilitation
program, which is a program that allows federal student loan
borrowers who are in default to effectively “cure” one or more

defaulted federal loans;

In seeking to enroll consumers in the rehabilitation program,
ECMC systematically misled Plaintiff about the effect of
rehabilitation on the consumer’s credit report and either did

not disclose or under reported the amount of collection fees
that would be assessed or forgiven by enrolling in their

program;

JURISDICTION AND VENUE

 

16. This Court has subject-matter jurisdiction over this action

because it presents a federal question, 28 U.S.C. § 1331;

17. Venue is proper in this district because Plaintiff and
Defendants are located, reside, and/or do business in this
district, and/or a substantial part of the events or omissions
giving rise to the claims occurred in this district. 28 U.S.C.

§ 1391(b), (c); 12 U.S.C. § 5564(f£);

PLAINTIFF

18. Plaintiff, at all times relevant hereto, has a business office

located at 30 Wall Street, 8 Floor, New York, NY 10005, anda

home address of 1 West End Avenue, Apt 14B, New York NY 10023;

DEFENDANTS

19. Defendants predominantly reside and work in New York City,

Pennsylvania and all throughout the USA and possibly the world;
20.

21.

22.

23.

24.

This complaint concerns the illegal, unlawful, deceptive,
dishonest, unfair, fraudulent, coercive, extortionate,
harassing, and incompetent business practices of Navient
Student Loans (“Navient”) and Educational Credit Management

Corporation (“ECMC”);

Navient Solutions, Inc. has offered or provided a “consumer
financial product or service,” and therefore is and was a
“covered person” under the CFPA. 12 U.S.C. § 5481(6),

(15) (A) (1);

ECMC principally engages in debt collection activities related
to outstanding and delinquent student loans on behalf of
several owners of federal student loans, and is a “debt

collector” under the FDCPA. 15 U.S.C. § 1692a(6);

At all times relevant to this complaint, ECMC has offered or
provided a “consumer financial product or service,” and
therefore is and was a “covered person” under the CFPA. 12

U.S.C. § 5481(6), (15) (A) (x);

Navient Corporation and ECMC are each a “covered person” for
all purposes of Federal consumer financial law, 12 U.S.C. §
5481(25), and ECMC is specifically a “debt collector” under the

FDCPA, 15 U.S.C. § 1692a(6);
25.

There has been upon information and belief significant overlap
between the corporate governance and management of Navient and

ECMC;

FIRST CLAIM - Fraudulent Inducement To Contract

 

26.

27.

In addition to the multiple federal causes of action, under New
York State law, to state a claim for fraud in the inducement,
a plaintiff must demonstrate: (1) a misrepresentation or
omission of material fact; (2) which the defendant knew to be
false; (3) which the defendant made with the intention of
inducing reliance; (4) upon which the plaintiff reasonably

relied; and (5) which caused injury to the plaintiff.”

In this case ECMC working together with Navient misrepresented
that they were in fact a federal student loan company when in
reality they were a pure predatory collections agency charging
illegally high collections costs in order to induce plaintiff
reliance which plaintiff relied on, and which caused injury to
the plaintiff, failed to disclose or inadequately disclosed
that collections fees of such a high amount (60% of remaining
loan principal) would be assessed if at all, lied to Plaintiff
that a low monthly payment for approximately 6 months of

approximately $200 would get him out of default, lied or

misrepresented that any and all derogatory information would be
28.

29.

removed from his credit report, that his monthly payments would
then be approximately the same as he was paying to get out of
default, all the while using pushy, coercive, nearly
extortionate salesman tactics and aggressive stalker-like
behavior using phones and email to get Plaintiff to finally

acquiesce and agree to work with them;;

Navient then swooped in to absorb this entire fraudulent scheme
to portray and enforce the entire debt as a federal student
loan, when nearly 50% of it was not, and then forcing Plaintiff
to pay upwards of 800% of what he was previously paying to ECMC

to get out of default;

Therefore Plaintiff herein sues for actual and punitive damages

$100,000,000 for fraudulent inducement to contract;

SECOND CLAIM - Deceptive Business Practices

 

30.

31.

With regard to deceptive business practices, in New York, the
primary unfair trade practices statute is General Business Law

S§ 349-350-f;

An injured person can bring a private lawsuit against the
business to enjoin the deceptive act or practice, or to recover

actual damages;
32.

33.

34.

35.

36.

To recover under the statute, the plaintiff, whether a
competitor or a consumer, must show that: (a) the defendant
engaged in an act or practice that was materially deceptive;
(b) the challenged act or practice was consumer-oriented; and
(c) the consumer suffered an injury because of the deceptive act

or practice;

An act or practice is considered materially deceptive if it is
likely to affect a consumer's choice of services or actions

related to the services;

A plaintiff bringing an unfair trade practices lawsuit needs to
show that the deceptive acts or practices claimed were part of

a pattern directed at the public generally;

Actions and practices have been found sufficiently
consumer-oriented when they were standard or routine practices

that potentially affected similarly situated consumers;

In this case ECMC working together with Navient misrepresented
that they were in fact a federal student loan company when in
reality they were a pure predatory collections agency charging
illegally high collections costs in order to induce plaintiff
reliance which plaintiff relied on, and which caused injury to

the plaintiff, failed to disclose or inadequately disclosed
37.

38.

that collections fees of such a high amount (60% of remaining
loan principal) would be assessed if at all, lied to Plaintiff
that a low monthly payment for approximately 6 months of
approximately $200 would get him out of default, lied or
misrepresented that any and all derogatory information would be
removed from his credit report, that his monthly payments would
then be approximately the same as he was paying to get out of
default, all the while using pushy, coercive, nearly
extortionate salesman tactics and aggressive stalker-like
behavior using phones and email to get Plaintiff to finally

acquiesce and agree to work with them;

Navient then swooped in to absorb this entire fraudulent scheme
to portray and enforce the entire debt as a federal student
loan, when nearly 50% of it was not, and then forcing Plaintiff
to pay upwards of 800% of what he was previously paying to ECMC

to get out of default;

To that end Plaintiff also sues for $100,000,000 in actual and
punitive damages for unlawful/deceptive/fraudulent business

practices;

CLAIM THREE - Fraudulent Misrepresentation

 

39.

Fraudulent misrepresentation involves a party making a false
40.

41.

42.

43.

44,

45.

46.

statement to another party, causing a deal between the two

parties to be based on a false premise;

If the false premise has a material effect on the deal, the law

considers the contract between the parties to be invalid.

The misrepresentation can be communicated in a number of

formats, including writing, speech, a gesture, or even silence;

The plaintiff must prove that a representation was made and

that it was false;

Furthermore, it is necessary to prove that the representation
was known to be false when it was made or that it was made

recklessly without knowledge of its truth;

Tt is necessary to prove that the representation was made with
the intention that the other party rely on it, and that the

other party did rely on it;

Finally, the plaintiff must prove that it suffered damages as

a result of its reliance;

If a plaintiff proves a case of fraudulent misrepresentation,

it may be entitled to rescission of the contract;
47.

48.

49.

A plaintiff may also be entitled to receive damages consisting

of actual losses stemming from the misrepresentation;

In this case ECMC working together with Navient misrepresented
that they were in fact a federal student loan company when in
reality they were a pure predatory collections agency charging
illegally high collections costs in order to induce plaintiff
reliance which plaintiff relied on, and which caused injury to
the plaintiff, failed to disclose or inadequately disclosed
that collections fees of such a high amount (60% of remaining
loan principal) would be assessed if at all, lied to Plaintiff
that a low monthly payment for approximately 6 months of
approximately $200 would get him out of default, lied or
misrepresented that any and all derogatory information would be
removed from his credit report, that his monthly payments would
then be approximately the same as he was paying to get out of
default, all the while using pushy, coercive, nearly
extortionate salesman tactics and aggressive stalker-like
behavior using phones and email to get Plaintiff to finally

acquiesce and agree to work with them;;

Navient then swooped in to absorb this entire fraudulent scheme
to portray and enforce the entire debt as a federal student
loan, when nearly 50% of it was not, and then forcing Plaintiff

to pay upwards of 800% of what he was previously paying to ECMC
50.

to get out of default;

To that end Plaintiff also sues for $100,000,000 in actual and

punitive damages for fraudulent misrepresentation;

CLAIM FOUR - False Advertising

 

Sl.

52.

53.

Pursuant to General Business Law § 350, false advertising in
the conduct of any business, trade or commerce or in the

furnishing of any service in this state is declared unlawful;

Based on the allegations in the complaint, there is no question
that ECMC and Navient working together, engaged in: (a)
consumer oriented conduct that was (b) materially misleading

that (c)caused injury to the plaintiff;

When ECMC falsely, misleadingly claimed and represented in
emails and telephone that it was a federal student loan agency,
and not a ruthless unethical collections agency which gouged
plaintiff for nearly 50% of the original student loan amount
principal left to pay, and engaged in predatory collections
tactics, and then Navient purchased this entire debt, they both
clearly and symbiotically engaged in misleading behavior ina
consumer oriented manner, affecting other consumers similarly

Situated or aimed at the general public;
D4.

55.

When ECMC advertised itself as a student loan business when in
reality it is an aggressive predatory collection agency, offers
to get borrowers out of default with a relatively lower monthly
payment of approximately $200 for 6 months, but then tacks on
approximately 50% of the original student loan remaining
principal on to the debt, then repackages and sells it to
Navient, supposedly a bona fide federally backed student loan
company, and then Navient uses any and all means to collect
that artificially inflated new debt multiplying the original
monthly payment to upwards of 800% of that monthly payment as
a federally backed student loan debt, exceeding a borrower’s
tax returns, then there is no question that there exists false

advertising;

In this case ECMC working together with Navient misrepresented
that they were in fact a federal student loan company when in
reality they were a pure predatory collections agency charging
illegally high collections costs in order to induce plaintiff
reliance which plaintiff relied on, and which caused injury to
the plaintiff, failed to disclose or inadequately disclosed
that collections fees of such a high amount (60% of remaining
loan principal) would be assessed if at all, lied to Plaintiff
that a low monthly payment for approximately 6 months of
approximately $200 would get him out of default, lied or

misrepresented that any and all derogatory information would be
56.

57.

removed from his credit report, that his monthly payments would
then be approximately the same as he was paying to get out of
default, all the while using pushy, coercive, nearly
extortionate salesman tactics and aggressive stalker-like
behavior using phones and email to get Plaintiff to finally

acquiesce and agree to work with them;;

Navient then swooped in to absorb this entire fraudulent scheme
to portray and enforce the entire debt as a federal student
loan, when nearly 50% of it was not, and then forcing Plaintiff
to pay upwards of 800% of what he was previously paying to ECMC

to get out of default;

Plaintiff therefore also sues Defendants for actual and

punitive damages for $100,000,000 for false advertising;

CLAIKM FIVE - Breach of Contract Claim

 

58.

59.

In New York, the elements of a cause of action for breach of
contract are (a) formation of a contract between plaintiff and
defendant, (b) performance by plaintiff, (c)defendant’s failure

to perform, and (d) resulting damage;

Disputes occur when a party misinterprets the contract’s terms

and conditions;
60.

61.

62.

63.

64.

65.

66.

If one party has met their obligations — but the other party

has not — there has been a breach;

Here, Plaintiff is now being coerced to pay Navient an 800%
markup in his monthly student loan payments when he originally
contracted with ECMC for 12.5% of what he is now being forced

to pay;

This breach is “material” as required by the statutes;

A material breach is defined as being so substantial, that it

defeats the purpose of the contract;

Certainly an 800% monthly markup is sufficiently “material” to

warrant a breach of contract claim;

Plaintiff is still complying with the subject contract by
paying the 800% markup each and every month, albeit under
protest and duress, a prerequisite to a claim under New York

law;

In this case ECMC working together with Navient misrepresented
that they were in fact a federal student loan company when in
reality they were a pure predatory collections agency charging

illegally high collections costs in order to induce plaintiff
reliance which plaintiff relied on, and which caused injury to
the plaintiff, failed to disclose or inadequately disclosed
that collections fees of such a high amount (60% of remaining
loan principal) would be assessed if at all, lied to Plaintiff
that a low monthly payment for approximately 6 months of
approximately $200 would get him out of default, lied or
misrepresented that any and all derogatory information would be
removed from his credit report, that his monthly payments would
then be approximately the same as he was paying to get out of
default, all the while using pushy, coercive, nearly
extortionate salesman tactics and aggressive stalker-like

behavior using phones and email to get Plaintiff to finally

acquiesce and agree to work with them;

67. Navient then swooped in to absorb this entire fraudulent scheme
to portray and enforce the entire debt as a federal student
loan, when nearly 50% of it was not, and then forcing Plaintiff
to pay upwards of 800% of what he was previously paying to ECMC

to get out of default;

68. Plaintiff therefore also sues for actual and punitive damages

against Defendants for $100,000,000 for breach of contract;

CLAIM SIX - Civil Usury

 
69.

70.

71.

72.

73.

74.

The facts already demonstrate that plaintiff is now paying
nearly 800% of what he originally contracted for, and the ECMC
collection cost was approximately 50% of the original student

loan principal. Gen Oblig. Law § 5-501(1); Penal Law § 190.40;

In New York State, the rate of interest upon the loan or
forbearance of any money, goods, or things in action may not

exceed 16% per year;

That is, in New York, charging interest of more than 16% per

year is civil usury;

N.Y. Gen. Oblig. Law § 5-511 renders void any transaction
taking interest in excess of that allowed by N.Y. Gen. Oblig.

Law § 5-501;

Further, any person who has paid interest in excess of the
(16%) rate authorized by N.Y. Gen. Oblig. Law § 5-501 may bring
a civil lawsuit against the usurer to recover the amount of
money paid above that lawful rate according to N.Y. Gen.

Oblig. Law § 5-513;

Moreover, N.Y. Penal Law § 190.40 renders it a class E felony
knowingly to charge, take, or receive interest at a rate

exceeding 25% per year;
75.

76.

77.

In other words, in New York, charging, taking, or receiving

interest of 25% or more per year iS criminal usury;

In this case ECMC working together with Navient misrepresented
that they were in fact a federal student loan company when in
reality they were a pure predatory collections agency charging
illegally high collections costs in order to induce plaintiff
reliance which plaintiff relied on, and which caused injury to
the plaintiff, failed to disclose or inadequately disclosed
that collections fees of such a high amount (60% of remaining
loan principal) would be assessed if at all, lied to Plaintiff
that a low monthly payment for approximately 6 months of
approximately $200 would get him out of default, lied or
misrepresented that any and all derogatory information would be
removed from his credit report, that his monthly payments would
then be approximately the same as he was paying to get out of
default, all the while using pushy, coercive, nearly
extortionate salesman tactics and aggressive stalker-like
behavior using phones and email to get Plaintiff to finally

acquiesce and agree to work with them;

Navient then swooped in to absorb this entire fraudulent scheme
to portray and enforce the entire debt as a federal student
loan, when nearly 50% of it was not, and then forcing Plaintiff

to pay upwards of 800% of what he was previously paying to ECMC
to get out of default;

78. Plaintiff also sues Defendants for actual and punitive damages

for $100,000,000 for Civil Usury;

CLAIM SEVEN - Violations of the Fair Debt Collection Practices Act

 

Deceptive Acts or Practices Related to Rehabilitation Credit

 

Reporting

79. The Fair Debt Collection Practices Act prohibits debt
collectors from using “any false, deceptive, or misleading
representation or means in connection with the collection of

any debt,” 15 U.S.C. § 16926;

80. As described above, ECMC made false, deceptive, and misleading
representations to Plaintiff that completing the federal loan
rehabilitation program would remove all adverse information

regarding his loan from his credit report;

81. Therefore, ECMC, acting together with or on behalf of Navient,

violated the Fair Debt Collection Practices Act, 15 U.S.C. §

1692e, 1692e(10);

Deceptive Acts or Practices Related to Rehabilitation Collection

 
Costs

82.

83.

84.

85.

The Fair Debt Collection Practices Act prohibits debt
collectors from using “any false, deceptive, or misleading
representation or means in connection with the collection of

any debt,” 15 U.S.C. § 16926;

As described above, ECMC made false, deceptive, and misleading
representations to Plaintiff about the collection costs
themselves, if any, that some or all of their collection fees
related to the federal loan rehabilitation program would be
forgiven by the U.S. Department of Education or that the exact
amount of collection fees currently assessed to the account

would be forgiven;

Therefore, ECMC, acting together with or on behalf of Navient
violated the Fair Debt Collection Practices Act, 15 U.S.C. §

1692e, 1692e(10);

By far the easiest cause of action to prove against ECMC and
Navient in joint and several liability are their wholesale and
massive violations of the FDCPA because ECMC is a debt
collector and in conjunction with Navient the latter becomes a

debt collector;
86.

87.

88.

89.

90.

91.

According to FDCPA § 802 pertaining to Abusive Practices there
is abundant evidence of the use of abusive, deceptive, and

unfair debt collection practices by ECMC and Navient;

Abusive debt collection practices contribute to the number of
personal bankruptcies, to marital instability, to the loss of

jobs, and to invasions of individual privacy;

Abusive debt collection practices are carried on to a
substantial extent by ECMC and Navient in interstate commerce

and through means and instrumentalities of such commerce;

Even where abusive debt collection practices are purely
intrastate in character, they nevertheless directly affect

interstate commerce;

According to FDCPA § 803 the term "debt collector" means any
person who uses any instrumentality of interstate commerce or
the mails in any business the principal purpose of which is the
collection of any debts, or who regularly collects or attempts
to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another;

The term includes any creditor who, in the process of

collecting his own debts, uses any name other than his own
92.

93.

94.

95.

which would indicate that a third person is collecting or

attempting to collect such debts;

Any person collecting or attempting to collect any debt owed or
due or asserted to be owed or due another to the extent such
activity (a) 1s incidental to a bona fide fiduciary obligation
or a bona fide escrow arrangement; (b) concerns a debt which
was originated by such person; (c)concerns a debt which was not
in default at the time it was obtained by such person; or (d)
concerns a debt obtained by such person as a secured party in

a commercial credit transaction involving the creditor;

While Navient asserts that they are not a “debt collector” it
continues to ignore the facts contained herein, that it is
intertwined inextricably with ECMC and their behavior

throughout;

Egregious and widespread are Navient and ECMC’s violations of

the Fair Debt Collection Practices Act;

ECMC is in fact a “debt collector” within the meaning of 15
U.S.C. § 1692 (a) wherein the term is defined as _ any
entity/person “who uses any instrumentality of interstate
commerce or the mails in any business the principal purpose of

which is the collection of any debts, or who regularly collects
96.

97.

98.

99.

100.

or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another;”

The term includes any creditor who, in the process of
collecting his own debts, uses any name other than his own
which would indicate that a third person is collecting or

attempting to collect such debts;

Such term also includes any person who uses any instrumentality
of interstate commerce or the mails in any business’ the
principal purpose of which is the enforcement of security

interests;

ECMC is subject to the FDCPA, and the exception for government
actors applies only to an individual government official or
employee who collects debts as part of his government

employment responsibilities;

A guaranty agency is a private, nonprofit organization with a
government contract - it is not a government agency or employee

or a for-profit organization;

The FDCPA does not provide an exemption for a for-profit
guaranty agencies that acquire a student loan after default in

order to pursue its collection;
101.

102.

103.

104.

105.

106.

The Secretary of Education has also explicitly stated that
[FFELP] third party collectors and their collection activity

remain subject to the FDCPA;

ECMC is not an employee or an officer of the United States and
was not acting within the bounds of any official duty to the
United States when it violated the FDCPA as well as New York

State law and is subject to the Act's requirements;

Although Congress has excluded state agencies and some non-
profits under § 1692a(6), Congress has not specifically

excluded agencies such as ECMC;

Where a statute names parties who come within its provision,

other unnamed parties are excluded;

Because private guaranty agencies are not explicitly named
under the exclusions in the statute, they are subject to the

FDCPA;

It is not incongruent to find that a private non-profit
corporation contracting with the United States should be
treated differently than a state agency contracting with the

United States;
107.

108.

109.

110.

111.

112.

The regulations directly applicable to this case recognize the
distinction and actually differentiate between State

governmental entities and private entities;

The provisions of 34 CFR § 682.410(b) (1) (v) indicate that the
federal government recognized the "protection inherent in State
governmental activities," and did not suggest that the distinct
treatment given to State agencies as opposed to private

non-profits is inconsistent;

The distinction made in the statute evidences the fact that
Congress recognized that State agencies are subject to scrutiny
and accountability to the legislature or their constituents for
failure to act fairly and reasonably in enforcement of
regulatory requirements, while agencies like ECMC are not

subject to the same consequences;

Thus, Congress elected not to provide private agencies such as

ECMC or Navient with the same protections;

This case involves a private entity ECMC that may have

contracted with the government;

Section 1692a(6)(C) was simply not meant to create such

protections for private for-profit corporations;
113.

114.

115.

116.

117.

Allowing agencies such as ECMC working together and in
conjunction with Navient to escape the requirements of the
FDCPA would allow such agencies to engage in a number of unfair
and harassing tactics, and to do so without any fear of
reprisal, which they are currently and rampantly doing, to upon
information and belief tens of millions of people all around

the world;

Granting such freedom to private non-profit corporations was
also not the purpose of the exceptions section to the general

definition of "debt collector" in the FDCPA;

Allowing ECMC to pursue collection of student loans free of the
requirements of the FDCPA would work against the public
interest and would work as a competitive disadvantage to other
private collectors who must guide themselves by the FDCPA's

strictures;

Nothing in the "findings and purposes" section of the FDCPA
stated within §$ 1692 supports the protection of entities such
as ECMC from liability, and ECMC is therefore subject to the

Act;

The FDCPA proscribes abusive collection practices by any person

who regularly collects or attempts to collect, directly or
118.

119.

120.

121.

122.

123.

indirectly, debts owed or due or asserted to be owed or due

another;

The FDCPA does not provide an exemption for guaranty agencies
that acquire a student loan after default in order to pursue

its collection, See § 1692 et seq.;

The Secretary of Education has also explicitly stated that GSL
[FFELP - prior to 1992, Federal Family Education Loans were
typically referred to as "Guaranteed Student Loans," or "GSLP"
loans] third party collectors and their collection activity

“remain subject to the FDCPA,” 55 Fed.Reg. 40120, 40121 (1990);

ECMC is not a government actor exempt from the FDCPA under §

1692a (6) ©;

Where a statute names the parties which come within its

provisions, other unnamed parties are excluded;

This exemption applies only to an individual government
official or employee who collects debts as part of his

government employment responsibilities;

ECMC is a private organization with a government contract - it

is not a government agency or employee;
124.

125.

126.

127.

128.

129.

The Higher Education Act of 1965 (“HEA”) Pub.L. 89-329 does not
trump or preempt the FDCPA, since nothing in either statute

suggests preemption of the other;

All that the HEA says about debt collection is that the
guaranty agreement shall “assure that due diligence will be
exercised in the collection of loans insured under the

program,” 20 U.S.C. § 1078 (c) (2) (A);

There is nothing inconsistent about requiring a guarantor to
use “due diligence” in attempting to collect the loan but
telling the guarantor to refrain from using abusive tactics,

misrepresentation in doing so;

“Due diligence” does not mean collection by any means possible

- no matter how abusive and unfai;

In fact, in the federal Fair Debt Collection Practices Act
Congress explicitly concluded that “means other than
misrepresentation or other abusive debt collection practices
are available for the effective collection of debts;” 15 U.S.C.

S 16920;

Accordingly, Congress enacted legislation “to eliminate abusive

debt collection practices by debt collectors and to promote
130.

131.

132.

133.

134.

135.

consistent State action to protect consumers against debt

collection abuses.” Id. § 1692(e);

There is no exception for pre-litigation student loan debt

collection;

In light of Congress's express pronouncement in the FDCPA that
abusive and misleading debt collection practices are not
necessary to effective debt collection, Plaintiff does not
understand how abusive tactics, harassment, fraudulent
misrepresentations, and other tortious conduct in collecting
debts can be deemed inconsistent with Congress's desire

effectively to collect unpaid student debts under the HEA;

The purpose of the HEA is to provide deserving students with

loans so that they are able to attend college;

Preserving the solvency of the program is a necessary means to

that end;

Abusive and misleading pre-litigation practices by debt

collectors attempting to collect student loans in no way

furthers these goals;

Plaintiff therefore also sues for actual and punitive damages
for $100,000,000 for multiple violations of the Fair Debt
Collection Practices Act, 15 U.S.C. § 1692 et seg prohibiting
from engaging in abusive, deceptive, and unfair debt collection

efforts;

CLAIM EIGHT - Violations of the Consumer Financial Protection Act

 

136.

137.

138.

139.

Private Right of Action: The Consumer Financial Protection Act
(“CFPA”) is silent as to whether it allows for a private right

of action;

Although an earlier version of the legislation in the House of
Representatives had included language stating that the statute
did not create a private right of action, this language does

not appear in the compromise version passed by the Senate;

The earlier House version had left in place private rights of
action arising under the rules and authorities transferred to
the Consumer Financial Protection Bureau (the “Bureau”) from

other regulatory agencies;

Regardless, nothing in the law precludes an aggrieved consumer
from using a violation of the law as a predicate to a claim

under a state unfair and deceptive trade practices act;
140.

141.

142.

143.

144.

And the CFPA specifically provides that marketing, offering,
selling any product or attempting to enforce any agreement that
fails to comply with the statute, or any rule promulgated
thereunder, is unlawful - this is powerful fodder for a

deceptive trade practices claim;

Sections 1031 and 1036 of the CFPA prohibit a “covered person”
from committing or engaging in any “unfair, deceptive or
abusive act or practice” in connection with any transaction
with a consumer for a consumer financial product or service, or
the offering of a consumer financial product or service, 12

U.S.C. SS 5531(a), 5536(a) (1) (B);

Defendants are “covered persons” within the meaning of the

CFPA, 12 U.S.C. § 5481(6);

An act or practice is unfair if it causes or is likely to cause
substantial injury to consumers, which is not reasonably
avoidable by consumers, and such substantial injury is not
outweighed by countervailing benefits to consumers or to

competition, 12 U.S.C. § 55310;

An act or practice is deceptive if it misleads or is likely to
mislead the consumer, the consumer’s interpretation of the act

or practice is reasonable under the circumstances, and the
145.

misleading act or practice is material;

An act or practice is abusive if it, among other things, takes
unreasonable advantage of the reasonable reliance by the
consumer on a covered person to act in the interests of the

consumer, 12 U.S.C. § 5531 (d);

Abusive Acts or Practices Related to Steering

 

146.

145.

146.

147.

Plaintiff relied on Navient and ECMC to act in his interest in
advising about options to address his financial situation,
including helping Plaintiff experiencing financial hardship or

distress to select a suitable alternative repayment plan;

That reliance was reasonable in part because both Navient and
the U.S. Department of Education repeatedly encouraged

borrowers to rely on their servicer to help them in this way;

As described above, in numerous instances, Navient and ECMC
working together jointly took unreasonable advantage of
Plaintiff’s reasonable reliance on Navient and ECMC to act in

his interest;

Navient and ECMC did not act in Plaintiff’s interest because it

repeatedly steered Plaintiff experiencing financial hardship
into forbearance and huge undisclosed collection costs and
inflated monthly payments through coercion and fraud rather
than adequately advising him about income-driven repayment

plans that would have been financially beneficial to Plaintiff;

148. This advantage obtained by Navient and ECMC was unreasonable
because Navient and ECMC benefitted from this conduct at the

expense of the Plaintiff;

149. Enrolling Plaintiff into forbearance or huge collection costs
with high monthly payments using deception, fraud, lies, and
coercion is quicker and less expensive to administer than other
repayment plans, thus decreasing Navient and ECMC’s operating

costs;

150. The advantage obtained by Navient and ECMC was also
unreasonable because Navient and ECMC fostered the reliance

that it then exploited at the expense of Plaintiff;

151. Therefore, Navient and ECMC’s acts and practices as set forth
herein constitute abusive acts or practices in violations of
sections 1031 and 1036 of the CFPA, 12 U.S.C. §§ 5531,

5536(a) (1);

Unfair Acts or Practices Related to Steering

 
152.

153.

154.

155.

Navient and ECMC’s acts and practice relating to steering of
Plaintiff into forbearance, high collection costs, high monthly
payments using deception, lies, fraud and coercion caused or

was likely to cause substantial consumer injury;

Navient and ECMC steered hundreds of thousands of federal
student loan borrowers including Plaintiff experiencing
financial hardship into multiple consecutive forbearances, high
collection costs, high monthly payments using deception, lies,

fraud and coercion that spanned years;

Navient and ECMC then added any interest that was unpaid during
the forbearance period to the principal balance of these
borrowers’ loans, thereby drastically increasing the total

costs of these loans;

This consumer injury was not reasonably avoidable because
Navient and ECMC steered Plaintiff and other borrowers into
forbearance, high collection costs, high monthly payments using
deception, lies, fraud and coercion while providing no or
inadequate information about alternative repayment plans so
that Plaintiff could make an informed decision to select the
repayment option that was most appropriate for his financial

circumstances;
156.

157.

The substantial consumer injury caused by Navient and ECMC’s
steering of Plaintiff into forbearance, high collection costs,
high monthly payments using deception, lies, fraud and coercion
was not outweighed by countervailing benefits to Plaintiff or

to competition;

Therefore, Navient and ECMC’s acts and practices as set forth
herein, constitute unfair acts or practices in violations of
sections 1031 and 1036 of the CFPA, 12 U.S.C. §§ 5531,

5536(a) (1);

Deceptive Acts or Practices Related to Rehabilitation Credit

 

Reporting

158.

159.

160.

As described above, ECMC represented to Plaintiff that
completing a rehabilitation program would remove all adverse

information regarding the student loan from his credit report;

In truth and in fact, completing a rehabilitation program would
not remove all adverse information regarding the student loan

from the borrower’s credit report;

Tt was reasonable for Plaintiff to interpret ECMC’s express

representations to mean what they say;
161.

162.

Those misrepresentations were material to Plaintiff in choosing

whether to participate in the rehabilitation program;

Therefore, ECMC’s misrepresentations as set forth herein,
together with or on behalf of Navient Corporation, constitute
deceptive acts or practices in violation of sections 1031 and

1036(a) (1) of the CFPA, 12 U.S.C. §§ 5531, 5536(a) (1);

Deceptive Acts or Practices Related to Rehabilitation Collection

Costs

163.

164.

165.

As described above, on information and belief, ECMC represented
to Plaintiff that all collection fees, if even properly
disclosed which they were not, would be forgiven by the U.S.
Department of Education upon completion of the rehabilitation

program;

On information and belief, ECMC also represented to Plaintiff
that the amount of collection fees, if even properly disclosed,

currently assessed to the account would be forgiven;

In truth and in fact, the U.S. Department of Education would
not forgive all collection fees or the amount of collection
fees currently assessed, upon completion of the rehabilitation

program;
166.

167.

168.

169.

Tt was reasonable for Plaintiff to interpret ECMC’s express

representations to mean what they say;

Those misrepresentations were material to Plaintiff in choosing

whether to participate in the rehabilitation program;

Therefore, ECMC’s misrepresentations as set forth herein,
together with or on behalf of Navient, constitute deceptive
acts or practices in violation of sections 1031 and 1036(a) (1)

of the CFPA, 12 U.S.C. §§ 5531, 5536(a) (1);

Plaintiff therefore also sues for actual and punitive damages
for $100,000,000 for multiple violations of the Fair Credit
Reporting Act, Consumer Financial Protection Act, and for New

York State claims for defamation, slander and libel;

WHEREFORE, Plaintiff respectfully requests that this Honorable Court

find against Defendants:

170.

171.

Fraudulently induced Plaintiff in actual and punitive damages

of $100,000,000;

Engaged in deceptive business practices towards Plaintiff in

actual and punitive damages of $100,000,000;
172.

173.

174.

175.

176.

177.

178.

179.

Fraudulently misrepresented to Plaintiff in actual and punitive

damages of $100,000,000;

Engaged in False Advertising to Plaintiff in actual and

punitive damages of $100,000,000;

Breached contract towards Plaintiff in actual and punitive

damages of $100,000,000;

Engaged in civil usury towards Plaintiff in actual and punitive

damages of $100,000,000;

Violated the Fair Debt Collection Act towards Plaintiff in

actual and punitive damages of $100,000,000;

Violated the Consumer Financial Protection Act towards

Plaintiff in actual and punitive damages of $100,000,000;

Engaged in defamation/slander/libel pursuant to New York State
law, the Consumer Financial Protection Act, and Fair Credit
Reporting Act towards Plaintiff in actual and punitive damages

of $100,000,000;

And any such other and further relief as the Honorable Court

deems just and proper, including applicable interest, costs and
disbursements of this action.

Dated: New York, NY

August 18, 2019 fle tee.

Rahul Manchanda, Esq.

30 Wall Street, 8% Floor

New York, NY 10005

Tel: (212) 968-8600

Fax: (212) 968-8601

Email: info@manchanda-law.com

 
